NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1


              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Argued November 18, 2009
                                Decided December 10, 2009

                                           Before

                            DIANE P. WOOD, Circuit Judge

                            TERENCE T. EVANS, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge



No. 09‐1173

UNITED STATES OF AMERICA,                           Appeal from the United States District
                  Plaintiff‐Appellee,               Court for the Northern District
                                                    of Illinois, Eastern Division.
       v.
                                                    No. 08 CR 521‐1
ROBERTO SANCHEZ,
              Defendant‐Appellant.                  Suzanne B. Conlon, Judge.




                                         O R D E R

        Roberto Sanchez appeals the district court’s decision to include within his advisory
guideline computation a three‐level increase for being a manager or supervisor of a criminal
activity involving five or more participants (namely, drug dealing). U.S.S.G. § 3B1.1(b). The
court then sentenced Sanchez consistently with that range. Finding no error in either the
district court’s understanding of the scope of the Guideline or in its factual findings, we
affirm. 
No. 09‐1173                                                                                Page 2


                                                 I

        Sanchez pleaded guilty to conspiracy to possess cocaine with intent to distribute,
possession with intent to distribute cocaine, and use of a communication facility in
connection with a felony narcotics offense. See 21 U.S.C. §§ 841(a)(1), 843(b), 846; 18 U.S.C. §
2. At this point, Sanchez is not taking issue with the drug type and quantity that dictated his
base offense level. Instead, he focuses on the recommendation in the Presentence
Investigation Report that his offense level should be increased by three for his role in the
offense. See U.S.S.G. § 3B1.1(b). The writer of the PSR concluded that this increase was
proper because the offense involved five participants, and Sanchez exerted authority over
co‐defendant Raul Gallegos Rojas. Sanchez objected to the recommended increase.
 
        Sanchez urged that his case is analogous to United States v. Mankiewicz, in which this
court reversed an increase in the defendant’s sentence under § 3B1.1(c) after concluding that
the evidence did not show that he had exerted the “sort of real and direct influence, aimed
at furthering the criminal activity, that the enhancement was intended to punish.” 122 F.3d
399, 406 (7th Cir. 1997) (internal quotations and citation omitted). The district court,
however, saw things otherwise. It determined that the central point of this conspiracy was
to obtain cocaine from California, transport it to Chicago, and then transport money back to
California. Relying on what it characterized as undisputed facts, the court found that Rojas
was under Sanchez’s control with respect to the subject matter of the conspiracy (drugs and
money) because Sanchez recruited Rojas to pick up cocaine in California, deliver it to
Chicago, and return to California with payment. In addition, Sanchez bought the truck
Rojas used in the trips and directed Rojas’s actions during those trips. The district court
overruled Sanchez’s objection, applied the increased base offense level, and sentenced
Sanchez to 151 months’ imprisonment.

                                                II

       Although Sanchez suggests both that a de novo standard governs the district court’s
decision to apply § 3B1.1 and that an abuse of discretion approach might apply, in fact we
use the clear error standard for reviewing a determination of the defendant’s role in the
offense. See, e.g., United States v. Johnson, 489 F.3d 794, 796 (7th Cir. 2007); United States v.
Carrera, 259 F.3d 818, 826 (7th Cir. 2001). 

        Section 3B1.1(b) instructs a sentencing court to increase a defendant’s base offense
level by three “[i]f the defendant was a manager or supervisor (but not an organizer or
leader) and the criminal activity involved five or more participants or was otherwise
extensive.”  This subsection describes a middle ground between § 3B1.1(a), which provides
a four‐level increase for a defendant who was an organizer or leader of an offense involving
No. 09‐1173                                                                                Page 3


extensive criminal activity, and § 3B1.1(c), which provides a two‐level increase for a
defendant who was an organizer, leader, manager, or supervisor of less extensive criminal
activity than that covered by subsections (a) and (b). The commentary to § 3B1.1 defines
“participant” as someone who is “criminally responsible for the commission of the offense,
but need not have been convicted.” U.S.S.G. § 3B1.1 cmt. n.1. It also identifies a number of
factors that help the court to distinguish among these levels of responsibility. The list
includes: 

       the exercise of decision making authority, the nature of participation in the
       commission of the offense, the recruitment of accomplices, the claimed right
       to a larger share of the fruits of the crime, the degree of participation in
       planning or organizing the offense, the nature and scope of the illegal activity,
       and the degree of control and authority exercised over others. 

U.S.S.G. § 3B1.1 cmt. n.4. See United States v. Howell, 527 F.3d 646, 649 (7th Cir. 2008). The
background note to § 3B1.1 explains that the purpose of this enhancement is to ensure that a
defendant’s sentence is commensurate with his “relative responsibility” for the commission
of an offense. U.S.S.G. § 3B1.1 cmt. background.  

        Sanchez asserts that there was insufficient evidence to find that he managed or
supervised Rojas. Relying on § 3B1.1 commentary note 4, he maintains that the record is
devoid of evidence that he exercised decision‐making authority, claimed a larger share of
the fruits of the crime, planned anything other than Rojas’s trips, or had control over
anyone. See U.S.S.G. § 3B1.1 cmt. n.4. Instead, he contends that the district judge was
required to see his actions as indistinguishable from those of the defendant in Mankiewicz,
who recruited his father to assist him in receiving a single drug delivery, then directed him
where to stack bales of marijuana in a warehouse and asked him to accompany the drug
runner to a motel where the runner would meet with the head of the drug enterprise. 122
F.3d at 406.

        But Sanchez’s role was materially different from Mankiewicz’s. Sanchez recruited
Rojas to act as a courier transporting drugs and drug proceeds across the country,
purchased a vehicle for Rojas to use during these trips and put it in Rojas’s name, ensured
that the vehicle had a secret compartment for holding drugs, and told Rojas where to make
the drug pick‐ups and deliveries. Like the defendant in United States v. Vargas, Sanchez was
“principally responsible for arranging the logistics of cocaine deliveries or payments.” 16
F.3d 155, 160 (7th Cir. 1994). We have held before that “[o]rchestrating or coordinating
activities performed by others makes a particular defendant a manager or supervisor.”
United States v. Martinez, 520 F.3d 749, 752 (7th Cir. 2008); see also Vargas, 16 F.3d at 160
(approving a § 3B1.1 increase for a defendant who arranged transportation logistics). 
No. 09‐1173                                                                             Page 4


        Moreover, control over another participant is an especially important signal, whether
or not it is the “sine qua non for an enhancement under § 3B1.1.” See United States v.
Gonzalez‐Mendoza, 584 F.3d 726, 729 (7th Cir. 2009). And here there was ample evidence that
Sanchez exercised control over Rojas: Rojas told FBI agents that he transported drugs at
Sanchez’s direction, and that it was Sanchez who put him in touch with a dealer in
California, told him the pick‐up and delivery locations, and paid him. The district court did
not clearly err in deciding that Sanchez was a manager for the purposes of § 3B1.1(b). 

       Sanchez also contends that the district court applied § 3B1.1(b) based solely on the
government’s recommendation, without addressing his objections to the increase or relying
on other specific evidence. The record belies that. The court thoroughly considered all the
evidence before drawing a conclusion, and it explained its reasoning adequately.  

        In the alternative, Sanchez argues that even if the district court correctly
characterized him as a manager or supervisor, it was nonetheless wrong to impose a three‐
level increase in his base offense level. Relying on Martinez, 520 F.3d 749, Sanchez maintains
that the court should have applied § 3B1.1(c) (which calls for a two‐level increase) instead of
§ 3B1.1(b), because he supervised fewer than five people in coordinating the transportation
of the drugs and money. In Martinez, the district court concluded that the defendant should
receive an increase under § 3B1.1(c) because his role was to supervise the “delivery
logistics,” which involved only two other people. Id. at 752. But this court noted that the
defendant “received a break” when the district court increased his base offense level by two
because “a defendant who acts as a manager or supervisor in a criminal activity involving
at least four other participants should receive a three‐level increase even if he managed or
supervised just one of the participants.” Id. 

        Here, the district court concluded that the facts did not support “fractionalizing” the
conspiracy into transport and distribution subdivisions and found, based on undisputed
facts, that Sanchez was a manager and five or more people were involved in the conspiracy. 
The record adequately supports the court’s conclusion about the number of participants:
Sanchez pleaded guilty to conspiracy with three named co‐defendants, and there were at
least two unindicted co‐conspirators. As this court explained in United States v. McGuire,
these findings end the inquiry: “The plain language of § 3B1.1(b) requires only that a
defendant was a manager ‘and the criminal activity involved five or more participants’ – not
that a defendant managed, or controlled, the five or more participants.” 957 F.2d 310, 316
(7th Cir. 1992). The district court did not clearly err in applying a three‐level increase under
§ 3B1.1(b) rather than a two‐level increase under § 3B1.1(c).

       Accordingly, we AFFIRM the district court’s judgment.